Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
Claims 1 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stillwagon (US 2,459,251).
In regard to claim 1, Stillwagon discloses a coupling (Fig. 1) for joining a flanged pipe element to a plain end pipe element, the coupling comprising: 
a plurality of segments (Fig. 6, the coupling comprises two segments) attached to one another in spaced apart relation end to end surrounding a central space (Figs. 1 and 6, space between each segments), each of the segments comprising: 
a first side and a second side (Fig. 1, first and second sides at the axial ends of the coupling which are oppositely disposed) oppositely disposed; 
a first channel positioned proximate to the first side and extending circumferentially around and facing the central space (Fig. 1, channel at 14); 
a first flange (Figs. 1-4, each axial side of the coupling has a flange similar to the applicant’s invention that) positioned proximate to the second side (Figs. 1-4), the first flange comprising a root proximate to the central space and a free edge distal (Figs. 1-4, the flanges extend from a root at the central space and radially outward to a free end) thereto, the first flange extending outwardly away from the central space in a direction from the root toward the free edge (Figs. 1-4), the first flange having a plurality of holes (Figs. 1-4, holes at 18) therethrough positioned between the root and the free edge (Figs. 1-4); 

wherein the coupling further comprises: 
a split ring (Figs. 1 and 6, split ring at 13 and is positioned in the indicated first channel) positioned in the first channel; 
a seal (Fig. 1, seal 11 positioned in the indicated second channel) positioned in the second channel; 
a tube (Fig. 1, one of tube 3) positioned within the central space and extending outwardly from the second sides of the segments (Fig. 1), the tube engaging the seal (Fig. 1, engagement between 3 and 11).
In regard to claim 5, Stillwagon discloses the coupling according to claim 1, wherein the seal comprises a flexible, resilient sealing ring (In 2:10-17 discloses seal 11 can be made of rubber or other resilient material) having a first ring inner surface and a second ring inner surface (Fig. 1, first and second inner surfaces that respectively contact each pipe 3) adapted to respectively engage outer surfaces of the tube and the plain end pipe element (Fig. 1), one of the ring inner surfaces having a diameter sized to receive the plain end pipe element upon insertion of the plain end pipe element between the segments (Fig. 1).
In regard to claim 6, Stillwagon discloses the coupling according to claim 5, wherein the seal has an outer surface engaged with and supporting the segments in a preassembled state in spaced apart relation sufficient to allow the plain end pipe element to be inserted into the central space (Fig. 1, seal 11 has an outer surface 
In regard to claim 7, Stillwagon discloses the coupling according to claim 1, wherein the split ring has an outer radius of curvature and an inner radius of curvature (Fig. 1, split ring at 13 has an outer radius engaging the coupling and inner radius engaging the surface of pipe 3), the inner radius of curvature being equal to or greater than an outer radius of the plain end pipe element (Fig. 1).
In regard to claim 8, Stillwagon discloses the coupling according to claim 1, wherein the split ring supports the segments in a preassembled state in spaced apart relation sufficient to allow the plain end pipe elements to be inserted into the central space (Figs. 1 and 6, split ring at 13 supports the segments of the coupling at the groove at 13 which allows the pipe 3 to be inserted).
In regard to claim 9, Stillwagon discloses the coupling according to claim 8, wherein the split ring has sufficient stiffness to maintain the segments in the preassembled state through handling of the coupling during insertion of the plain end pipe element (Figs. 1 and 6, split ring at 13 has sufficient stiffness as shown in Fig. 6 in a preassembled state through handling the coupling and allowing pipe 3 to be inserted).
In regard to claim 10, Stillwagon discloses the coupling according to claim 1, wherein the split ring comprises a plurality of teeth (Fig. 4, at 15) arranged in spaced relation to one another and extending circumferentially around the split ring, the teeth projecting toward the central space (Fig. 4).
In regard to claim 11, Stillwagon discloses the coupling according to claim 1, wherein the plurality of segments comprises no more than two the segments (Fig. 6).
In regard to claim 12, Stillwagon discloses the coupling according to claim 11, wherein each the segment comprises adjustable attachment members located at opposite ends thereof (Fig. 6, at 5).
In regard to claim 13, Stillwagon discloses the coupling according to claim 12, wherein the adjustable attachment members comprise projections extending from opposite ends of each the segment, each the projection defining an opening for receiving a fastener (Fig. 6, fasteners at 5 and 9 that extends through openings at 8 and 7).

Claims 1, 5-9, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert (US 2,761,709).
In regard to claim 1, Gilbert discloses a coupling (Fig. 1, coupling defined by split housing 1) for joining a flanged pipe element to a plain end pipe element (See note below), the coupling comprising: 
a plurality of segments (Fig. 1, split housing 1 comprises at least two segments) attached to one another in spaced apart relation end to end surrounding a central space (Fig. 1, central space defined by the space surrounded by 36), each of the segments comprising: 
a first side and a second side (Fig. 1, first and second sides at 8 and 36 which are oppositely disposed) oppositely disposed; 
a first channel (Fig. 1, channel at 17) positioned proximate to the first side (Fig. 1, 17 is proximate to the side at 8) and extending circumferentially around and facing the central space (Fig. 1, channel at 17 faces the indicated central space); 

a second channel positioned between the first channel and the first flange (Fig. 1, channel at 27 is axially between the channel at 17 and flange 36) extending circumferentially around and facing the central space (Fig. 1); 
wherein the coupling further comprises: 
a split ring (Fig. 1, split sealing member 18) positioned in the first channel (Fig. 1); 
a seal (Fig. 1, 41) positioned in the second channel (Fig. 1); 
a tube (Fig. 1, tubular portion of 35 that is surrounded by 36) positioned within the central space and extending outwardly from the second sides of the segments (Fig. 1, 35 extends outward from the side at 36 and positioned within the central space surrounded by 36), the tube engaging the seal (Fig. 1, 35 engages 41 by contact at 30).
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. 
In regard to claim 5, Gilbert discloses the coupling according to claim 1, wherein the seal comprises a flexible, resilient sealing ring (In 4:57-67 discloses 41 can expand and flex to be removed without removing the shaft and therefore flexible and resilient) having a first ring inner surface (Figs. 1 and 2, inner surface of flange 44 of the seal ring 44) and a second ring inner surface (Figs. 1 and 2, inner surface 51) adapted to respectively engage outer surfaces of the tube and the plain end pipe element (Figs. 1 and 2, inner surface of flange 44 abuts the outer surface of indicated tube of 35 and the inner surface at 51 engages the outer surface of 16), one of the ring inner surfaces having a diameter sized to receive the plain end pipe element upon insertion of the plain end pipe element between the segments (Figs. 1 and 2, surface at 51).
In regard to claim 6, Gilbert discloses the coupling according to claim 5, wherein the seal has an outer surface engaged with and supporting the segments in a preassembled state in spaced apart relation sufficient to allow the plain end pipe element to be inserted into the central space (Fig. 1, 41 is at least engaged and supporting 8 such that the seal 41 functions within a channel of 8 and allows 16 to be inserted similar the applicant’s invention where the seal fits within a channel of the split coupling to allow a pipe to be inserted).
In regard to claim 7, Gilbert discloses the coupling according to claim 1, wherein the split ring has an outer radius of curvature (Fig. 1, 18 has an outer radius of curvature defined by the outer radial surface) and an inner radius of curvature (Fig. 1, 18 has an inner radius of curvature defined by the inner radial surface), the inner radius of curvature being equal to or greater than an outer radius of the plain end pipe element (Fig. 1, inner radial surface 18 is intended to grip on an outer surface of an annular component such as 16).
In regard to claim 8, Gilbert discloses the coupling according to claim 1, wherein the split ring supports the segments in a preassembled state in spaced apart relation sufficient to allow the plain end pipe element to be inserted into the central space (Fig. 1, 18 supports 8 at least by fitting in a channel of 8 and capable of allowing a plain end pipe to be inserted in the central space and see claim 6 in regard to a plain pipe end).
In regard to claim 9, Gilbert discloses the coupling according to claim 8, wherein the split ring has sufficient stiffness to maintain the segments in the preassembled state through handling of the coupling during insertion of the plain end pipe element (Fig. 1, 18 has sufficient stiffness to maintain 8 in a preassembled state in order to allow a plain end pipe element to be inserted through as shown where 16 is capable of inserting through 18).
In regard to claim 11, Gilbert discloses the coupling according to claim 1, wherein the plurality of segments comprises no more than two the segments (Fig. 1, 8 comprises two segments).
In regard to claim 12, Gilbert discloses the coupling according to claim 11, wherein each the segment comprises adjustable attachment members located at 
In regard to claim 13, Gilbert discloses the coupling according to claim 12, wherein the adjustable attachment members comprise projections extending from opposite ends of each the segment, each the projection defining an opening for receiving a fastener (Fig. 1, radial bolts on flange 6 extend through a hole opening in order to couple the split housing 1).
In regard to claim 15, Gilbert discloses the coupling according to claim 1, further comprising a second flange extending outwardly from the tube and positioned adjacent to the first flange (Fig. 1, flange 35 extends outwardly from the indicated tube and adjacent to 36).

Claim Rejections - 35 USC § 103
Claims 2-4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stillwagon (US 2,459,251) in view of Bancroft et al. (US 2014/0070529 hereinafter “Bancroft”).
In regard to claim 2, Stillwagon discloses the coupling according to claim 1, wherein the first channel comprises: 
two side surfaces (Fig. 1, channel at 13 comprises two side surfaces axially spaced apart) arranged in spaced relation; 
a floor surface (Fig. 1, floor surface extends between the indicated two side surfaces) extending between the side surfaces.
Stillwagon does not expressly disclose the floor surface comprising a first surface portion and a second surface portion arranged respectively at opposite ends of the segments and a third surface portion positioned therebetween, the first and second surface portions each having a radius of curvature greater than a radius of curvature of the third surface portion.
Bancroft teaches the floor surface comprising first and second surface portions (Fig. 5, radii 90 and 82) arranged respectively at opposite ends of the segments and a third surface portion (Fig. 5, radius 78) positioned therebetween, the first and second surface portions each having a radius of curvature greater than a radius of curvature of the third surface portion (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stillwagon to include the floor surface comprising first and second surface portions arranged respectively at opposite ends of the segments and a third surface portion positioned therebetween, the first and 
In regard to claim 3, Stillwagon and Bancroft discloses the coupling according to claim 2, and Bancroft further teaches wherein the radius of curvature of the first and second surface portions on at least one of the segments is equal to an outer radius of curvature of the split ring (Fig. 3, in 31 [pocket 42 receives gasket 43]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stillwagon to include wherein the radius of curvature of the first and second surface portions on at least one of the segments is equal to an outer radius of curvature of the split ring as taught by Bancroft et al. in [0041] in order to house the split ring and prevent the split ring from distortion.
 In regard to claim 4, Stillwagon and Bancroft does teach the coupling according to claim 2. 
Stillwagon and Bancroft does not expressly disclose wherein at least one of the first and second surface portions has a length extending from 5% to 45% of a total circumferential length of the first channel.
While Stillwagon and Bancroft do not expressly disclose wherein at least one of the first and second surface portions has a length extending from 5% to 45% of a total circumferential length of the first channel; the length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.

In regard to claim 14, Stillwagon and Bancroft discloses the coupling according to claim 2, and Bancroft further teaches wherein at least one of the segments has at least one notch (Fig. 3A, notch 31) positioned in the two side surfaces adjacent to an end of the at least one segment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stillwagon to include wherein at least one of the segments has at least one notch positioned in the two side surfaces adjacent to an end of the at least one segment as taught by Bancroft et al. in [0037] in order to improve ease of installation and insertion of a pipe.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stillwagon (US 2,459,251) in view of Kim (KR 100904419).
Stillwagon discloses the coupling according to claim 1, but does not expressly disclose a second flange extending outwardly from the tube and positioned adjacent to the first flange.

It would have been obvious to one having ordinary skill in the art to have modified the tube of Stillwagon to include a flange in order to have the advantage of preventing disconnect from unwanted external vibrations by fixing a flanged portion of a tube to the flanged portion of a clamp as taught by Kim in pages 14-15 of the English translation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stillwagon (US 2,459,251) in view of Deakins (US 4,518,177).
Stillwagon discloses the coupling according to claim 1, but does not expressly disclose a barb extending outwardly from the tube proximate one end thereof.
	In the related field of pipe joints with a pair of clamps, Deakins teaches a tube with a barbed end extending radially outward (Fig. 5, 14) and within a channel of a seal (Figs. 4 and 5, 14 fits in a channel of the seal 20) between a pair of clamps (Fig. 2, two clamps of 42 that houses the seal 20 and end of tube 12).
It would have been obvious to one having ordinary skill in the art to have modified the tube of Stillwagon to include a barbed end in order to have the advantage of an increased diameter pipe end that would result in a more rigid pipe end and allow for more surface area to grip against a seal surface and the advantage of adaptability to .

Claims 2-4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 2,761,709) in view of Bancroft (US 2014/0070529).
In regard to claim 2, Gilbert discloses the coupling according to claim 1, wherein the first channel comprises: 
two side surfaces (Fig. 1, channel at 17 comprises at least two sides surfaces axially spaced apart) arranged in spaced relation; 
a floor surface (Fig. 1, channel at 17 comprises a floor surface that connects the indicated side surfaces to define the channel) extending between the side surfaces.
Gilbert does not expressly disclose the floor surface comprising a first surface portion and a second surface portion arranged respectively at opposite ends of the segments and a third surface portion positioned therebetween, the first and second surface portions each having a radius of curvature greater than a radius of curvature of the third surface portion.
Bancroft teaches the floor surface comprising first and second surface portions (Fig. 5, radii 90 and 82) arranged respectively at opposite ends of the segments and a third surface portion (Fig. 5, radius 78) positioned therebetween, the first and second surface portions each having a radius of curvature greater than a radius of curvature of the third surface portion (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilbert to include the floor surface 
In regard to claim 3, Gilbert and Bancroft discloses the coupling according to claim 2, and Bancroft further teaches wherein the radius of curvature of the first and second surface portions on at least one of the segments is equal to an outer radius of curvature of the split ring (Fig. 3, in 31 [pocket 42 receives gasket 43]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilbert to include wherein the radius of curvature of the first and second surface portions on at least one of the segments is equal to an outer radius of curvature of the split ring as taught by Bancroft et al. in [0041] in order to house the split ring and prevent the split ring from distortion.
 In regard to claim 4, Gilbert and Bancroft does teach the coupling according to claim 2. 
Gilbert and Bancroft does not expressly disclose wherein at least one of the first and second surface portions has a length extending from 5% to 45% of a total circumferential length of the first channel.
While Gilbert and Bancroft do not expressly disclose wherein at least one of the first and second surface portions has a length extending from 5% to 45% of a total circumferential length of the first channel; the length may be determined through the use 
It would have been obvious to one having ordinary skill to have modified Gilbert in view of Bancroft to have a length extending from 5% to 45%, as the length may be optimized to the desired operational parameters through the use of routine experimentation for ease of coupling components together and accommodate for a variety of pipe sizes operating at various pressure and fluid conditions. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05.   
In regard to claim 14, Gilbert and Bancroft disclose the coupling according to claim 2, and Bancroft further teaches wherein at least one of the segments has at least one notch (Fig. 3A, notch 31) positioned in the two side surfaces adjacent to an end of the at least one segment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilbert to include wherein at least one of the segments has at least one notch positioned in the two side surfaces adjacent to an end of the at least one segment as taught by Bancroft et al. in [0037] in order to improve ease of installation and insertion of a pipe.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    484
    910
    media_image1.png
    Greyscale

As shown above, a root proximate the central space can be reasonably interpreted at the location indicated above since the specification does not use the term “root” in describing the flange at 52 and the applicant admits the root is unnumbered in the drawings. Further, one of ordinary skill in the art would have recognized that the root of the applicant’s invention and the root of Stillwagon function in at least the same way to define a groove for a ring-shaped component. Accordingly, the applicant attempts to improperly limit the prior art Stillwagon by arbitrarily defining a root of Stillwagon distal to the central space, however, a root of the 
In response to applicant's argument that Gilbert fails to disclose a split ring, it is noted that the features upon which applicant relies (i.e., “A split ring…has single gap” and “element 18…cannot deform to retain a pipe element to the housing”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, in 3:4-9 of Gilbert discloses 18 as a “split standby sealing member”. Therefore, one of ordinary skill in the art would reasonably consider 18 of Gilbert as a split ring.
In response to applicant’s argument that Gilbert is not capable of performing the intended use, however, the Examiner disagrees because a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In this case, the recitation of “for joining a flanged pipe element to a plain end pipe element” is the intended use of the claimed invention and the flange 36 of the coupling of Gilbert is capable of allowing a plain end pipe element to be inserted similar to how shaft 16 is inserted through the coupling. Therefore, the coupling of Gilbert teaches all the structural limitations capable of performing the intended use of “for joining a flanged pipe element to a plain end pipe element”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.S.C./
Examiner, Art Unit 3679                                                                                                                                                                                             
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679